Marshall, Judge.
In response to appellant’s complaint for personal injuries arising out of an automobile accident, defendant-appellee answered and moved for summary judgment on the ground that appellee was only 12 years old at the time of the accident and could not be held legally accountable for his negligence, if any, under Code § 105-1806 (infancy) and Ga. L. 1968, pp. 1249, 1270 (Code Ann. § 26-701). The trial court granted appellee’s motion for summary judgment. Held:
1. The constitutionality of Code § 105-1806 was not raised as an issue in the trial and therefore cannot be raised for the first time on appeal. Soles v. Beasley, 234 Ga. 622 (216 SE2d 864). Furthermore, this court has no jurisdiction to determine the constitutionality of this statute. Code § 2-3704.
2. In support of its motion for summary judgment appellees submitted a "Certificate of Live Birth” to prove the infancy of appellee. Any irregularities in the certificate which may have made it inadmissible were rendered harmless by the affidavits of two persons who were present on the day the child was born and whose testimony was that the child was born on the date shown on the birth certificate. See, e.g., Wolfson v. Rumble, 121 Ga. App. 549 (1) (174 SE2d 469); McBerry v. Ivie, 116 Ga. App. 808, 813-814 (159 SE2d 108).

Judgment affirmed.


Bell, C. J., and Webb, J., concur.

Argued October 6, 1975
Decided January 16, 1976.
Sumner & Mitchell, Douglas W. Mitchell, III, for appellants.
Memory & Thomas, S. F. Memory, Jr., for appellee.